         Case
          Case6:20-ap-01106-MH
               6:20-ap-01106-MH Doc
                                 Doc2-1
                                     3 Filed
                                        Filed06/05/20
                                              05/29/20 Entered
                                                          Entered06/05/20
                                                                  05/29/2010:32:02
                                                                           12:32:39 Desc
                                                                                     Desc
                                 Main
                                  AP-Summons
                                      Document PagePage1 1ofof3 3


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Brandon J Iskander
Shulman Bastian Friedman & Bui LLP
3550 Vine Street Ste 210
Riverside, CA 92507
951−275−9300




Plaintiff or Attorney for Plaintiff

                                          UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA − RIVERSIDE
In re:

                                                                              CASE NO.:    6:20−bk−13417−MH

Eddie C. DeGracia, Jr.                                                        CHAPTER:     7


                                                                              ADVERSARY NUMBER:         6:20−ap−01106−MH
                                                               Debtor(s).

Charles W. Daff


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Satoko DeGracia                                                                      PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
06/29/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                July 22, 2020
             Time:                02:00 PM
             Hearing Judge:       Mark D. Houle
             Location:            3420 Twelfth St., Crtrm 303, Riverside, CA 92501



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case6:20-ap-01106-MH
            6:20-ap-01106-MH Doc
                              Doc2-1
                                  3 Filed
                                     Filed06/05/20
                                           05/29/20 Entered
                                                       Entered06/05/20
                                                               05/29/2010:32:02
                                                                        12:32:39 Desc
                                                                                  Desc
                              Main
                               AP-Summons
                                   Document PagePage2 2ofof3 3


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: May 29, 2020




                                                                                        By:        "s/" Rita Cargill
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
            Case 6:20-ap-01106-MH                   Doc 3 Filed 06/05/20 Entered 06/05/20 10:32:02                                     Desc
                                                    Main Document     Page 3 of 3



                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
100 Spectrum Center Drive, Suite 600, Irvine, CA 92618

A true and correct copy of the foregoing document entitled (specify): SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING, COMPLAINT, EARLY MEETING OF COUNSEL AND JUDGE’S
STATUS CONFERENCE INSTRUCTIONS will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 5, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

PLAINTIFF/CHAPTER 7 TRUSTEE: Charles W Daff (TR) charleswdaff@gmail.com, c122@ecfcbis.com
COUNSEL FOR PLAINTIFF/CHAPTER 7 TRUSTEE: Brandon J Iskander biskander@shulmanbastian.com,
avernon@shulmanbastian.com
INTERESTED PARTY: United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) June 5, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Defendant
Satoko DeGracia
1555 Bradley Street
Riverside, CA 92506
                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) Not Applicable, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  June 5, 2020                   Anne Marie Vernon                                               /s/ Anne Marie Vernon
  Date                                   Printed Name                                            Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
